ITEMID: 001-98152
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: SETTAROV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mykhaylo Buromenskiy;Peer Lorenzen;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Mammed Useinovich Settarov, is a Ukrainian national of Tatar origin who was born in 1975 and lives in Simferopol. He was represented before the Court by Mr N. Gurepka, a lawyer practising in the same city. The Ukrainian Government (“the Government”) were represented by their Agent, Mr Y. Zaytsev, of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 24 April 2002 the applicant was involved in a car accident.
According to a report drawn up by the police on the same day, the applicant had been responsible for the accident.
On an unspecified date the police transferred the case to the Zaliznodorozhnyy District Court of Simferopol for adjudication.
By a resolution of 14 August 2002, the court discontinued the proceedings against the applicant as time-barred. In the same resolution it found that the car accident had been caused by the applicant and that he had committed an offence provided for in Article 124 of the Code on Administrative Offences. The court’s finding was based on the police report, the conclusions of an expert concerning the accident and the victim’s statements. The court did not accept the applicant’s version of the event, though it was confirmed by two witnesses, who had been in the applicant’s car on 24 April 2002.
Subsequently, the applicant asked the prosecutors to lodge a protest against the resolution of 14 August 2002. The prosecutors refused.
The relevant law is summarised in Rybka v. Ukraine ((dec.), no. 10544/03, 17 November 2009).
